On Petition for Rehearing (Piled April 23, 1917).
Robinson, J.
In this case there is a motion for rehearing which presents nothing new and nothing that has not been fairly considered. The appellants are mortgagees who have foreclosed their mortgage and bid in the property, and in doing that they were bound to act fairly and in good faith, and not oppressively, and when the plaintiff sought to redeem, it was their duty to accept his redemption money, and not to try to insist on their pound of flesh. They have unjustly made the plaintiff a great deal of needless cost in this case, and hence they have no equities that appeal to justice. When a mortgagee forecloses and bids in the property of his mortgagor, he is bound to do so fairly and in good faith, and when his redemption money is offered him, even though it be a day or an hour beyond the time stated in his bond, he is entitled only to his money with interest. The motion for a rehearing is denied.